AGREEMENT FOR PURCHASE AND SALE
OF REAL PROPERTY AND ESCROW INSTRUCTIONS

THIS AGREEMENT FOR PURCHASE AND SALE OF REAL PROPERTY AND ESCROW INSTRUCTIONS
(“Agreement”) is made and entered into as of this 4th day of November, 2005, by
and between TREIT-University Heights, LP, a Texas limited partnership,
(“Seller”), and Adler Realty Investments, Inc., and or its assigns as provided
herein (“Buyer”), with reference to the following facts:



  A.   Seller owns certain real property located in Bexar County, San Antonio,
Texas and more specifically described in Exhibit A, attached hereto and
incorporated herein for all purposes (the “Land”), commonly known as University
Heights Business Park and such other assets, as the same are herein described.



  B.   Seller desires to sell to Buyer and Buyer desires to purchase from Seller
the Land and the associated assets.

NOW, THEREFORE, in consideration of the mutual covenants, premises and
agreements herein contained, the parties hereto do hereby agree as follows:



  1.   Purchase and Sale.



  1.1.   The purchase and sale includes, and at Close of Escrow (hereinafter
defined) Seller shall sell, assign, grant and transfer to Buyer, Seller’s entire
right and interest in and to all of the following (hereinafter sometimes
collectively, the “Property”):



  1.1.1.   The Land, together with all structures, buildings, improvements (
structures, buildings and improvements collectively referred to herein as
“Improvements”), machinery, fixtures, and equipment affixed or attached to the
Land and all easements and rights appurtenant to the Land including any
minerals, utilities, adjacent streets, alleys strips, gores and rights of way
(all of the foregoing being collectively referred to herein as the “Real
Property”). The Improvements are located at the physical address known as 5563
De Zavala Road, San Antonio, Texas and comprise approximately 68,400 square feet
of space ;



  1.1.2.   All leases (the “Leases”), including associated amendments, with all
persons (“Tenants”) leasing the Real Property or any part thereof or hereafter
entered into in accordance with the terms hereof prior to Close of Escrow,
together with all rents, security deposits, other deposits held in connection
with the Leases, Lease guarantees and other similar credit enhancements
providing additional security for such Leases;



  1.1.3.   All tangible and intangible personal property owned by Seller located
on or used in connection with the Real Property, including, specifically,
without limitation, equipment, furniture, tools and supplies, and all related
intangibles including Seller’s interest, if any, in the name “University Heights
Business Park” (the “Personal Property”);



  1.1.4.   All service contracts and agreements (“Contracts”) , but only to the
extent Buyer agrees to assume the same in accordance with this Agreement; and
warranties and guaranties relating to the operation of the Property (the
“Contracts; and



  1.1.5.   To the extent transferable, all building permits, certificates of
occupancy and other certificates, permits, licenses and approvals relating to
the Property (the “Permits”).



  2.   Purchase Price.

The total Purchase Price of the Property shall be EIGHT MILLION TWO HUNDRED
THOUSAND Dollars ($8,200,000.00) (“Purchase Price”) payable as follows:



  2.1.   Deposit/Further Payments/Down Payment.



  2.1.1.   Within three (3 ) business days following the Opening of Escrow also
known as the Effective Date (as hereinafter defined), Buyer shall deposit into
Escrow the amount of $100,000 (the “Deposit”), in the form of a wire transfer
payable to Chicago Title Company, at 700 N. St. Mary’s, Suite 125, San Antonio,
Texas 78205, Attn: Mike Guerra (“Escrow Holder”). Escrow Holder shall place the
Deposit into an interest bearing money market account at a bank or other
financial institution reasonably satisfactory to Buyer, and interest thereon
shall be credited to Buyer’s account. Escrow instructions to provide for
immediate return of earnest money deposit to Buyer, without further instructions
from Seller or any other entity other than Buyer, in the event Buyer does not
approve the Property on or before the expiration of the contingency period.
Notwithstanding anything to the contrary contained herein, if the Deposit is
returned to Buyer, the sum of $100.00 shall be retained by Seller as independent
consideration for Seller’s agreement to offer to sell the Property to Buyer in
accordance with the terms and conditions provided herein. If the sale of the
Property is consummated then the independent consideration shall be credited
toward the Purchase Price.



  2.1.2.   On or before Close of Escrow, Buyer shall deposit into Escrow the
balance of the Purchase Price, by wire transfer payable to Escrow Holder.



  3.   Title to Property.



  3.1.   Title Insurance.

Seller at Seller’s expense, will furnish Buyer a Standard Coverage TLTA owner’s
policy of title insurance from Chicago Title Company with their standard
provisions and exceptions (the “Title Policy”), dated at or after Closing in the
amount of the Purchase Price. The Title Policy is to be free and clear of
encumbrances except as follows:



  3.1.1.   Real property taxes and assessments, for the year 2006 and which are
a lien not yet due;



  3.1.2.   Standard printed exceptions contained in a TLTA owner’s title policy
except that the standard printed exceptions as to discrepancies, conflicts or
shortages in area and boundary lines, or any encroachments or protrusions or any
overlapping improvements shall be amended to except only to “shortages in area”
at the Seller’s expense. ; and



  3.1.3.   The Permitted Exceptions as defined herein and included in such
policy and approved by Buyer.



  3.2.   Procedure for Approval of Title. Within five (5) days from the
Effective Date, Seller will provide the Buyer copies of the Title Information
Documents (herein defined) and UCC search. After receipt by Buyer of the Title
Information Documents, Buyer shall review and approve or disapprove the Title
Information Documents within twenty (20) calendar days of said receipt
(“Objection Period”). If the Title Information Documents reflect or disclose any
defect, exception or other matter affecting the Property (“Title Defects”) that
is unacceptable to Buyer, then prior to the expiration of the Objection Period ,
Buyer shall provide Seller with written notice of Buyer’s objections. Seller
may, at its sole option, elect to cure or remove the objections made by Buyer.
Should Seller elect to attempt to cure or remove the objection, it shall be a
condition precedent to Buyer’s obligation to acquire the Property that Seller
cures such title objection prior to the Close of Escrow. Unless Seller provides
written notice to Buyer before the expiration of the Inspection Period
(hereafter defined) that Seller intends to cure Buyer’s title objections, Seller
shall be deemed to have elected not to cure or remove Buyer’s title objections,
and Buyer shall be entitled, as Buyer’s sole and exclusive remedies, either to
(i) terminate this Agreement and obtain a refund of the Deposit by providing
written notice of termination to Seller and returning the Due Diligence Items
(hereinafter defined)or (ii) waive the objections and close this transaction as
otherwise contemplated herein. If Buyer shall fail to terminate this Agreement
within the Inspection Period all matters shown on the Title Information
Documents except for monetary liens or security interests for indebtedness of
the Seller or other third party, delinquent taxes, any matters the Seller has
agreed to cure in writing which are not cured prior to the Close of Escrow, or
any matters that are added subsequent to Buyer’s receipt of the Title
Information Documents, shall be deemed “Permitted Exceptions.” In connection
with its review of title, Buyer may order a current survey (“Current Survey”) to
be certified to the Seller, Buyer and the Title Company and dated no earlier
than the Effective Date at Buyer’s cost (but subject to partial reimbursement by
Seller, as provided in Section 6.6.2). Notwithstanding anything to the contrary
contained in this Agreement, if, despite Buyer’s reasonable efforts, Buyer shall
not receive the Current Survey before the date which is 5 days prior to the
expiration of the Inspection Period, Buyer shall be entitled to object to any
matters which first appear in the Current Survey, and if such objections to the
Current Survey remain uncured, Buyer shall have the right to terminate this
Agreement and recover its Deposit by delivering written notice to Seller no
later than the date which is five days after the expiration of the Inspection
Period (the “Current Survey Termination Date”). If Buyer has not terminated this
Agreement by the Current Survey Termination Date, all matters which are shown on
or which would have been shown on a Current Survey had it been ordered, shall be
deemed to be Permitted Exceptions.



  4.   Due Diligence Items. Seller shall deliver to Buyer each of the following
within five (5) days of the Effective Date (“Due Diligence Items”):



  (a)   A rent roll ( “Rent Roll”) prepared as of the first day of the month in
which this Agreement is executed. The Rent Rollmust be accompanied by fully
executed copies of all Tenant Leases and amendments thereto (the “Tenant
Leases”) and by Seller’s signed certification that the Rent Roll is true,
complete, and correct in all material respects, to the best knowledge of the
Seller, as of the date shown on said Rent Roll and that there has been no
material adverse change with respect to any item shown on the Rent Roll during
the period from the date thereof to the date of such certificate. At Closing,
Seller must provide Buyer with an updated certified Rent Roll dated not earlier
than five (5) days prior to the Closing. Further, Seller shall make available to
Buyer all tenant financial information in Seller’s possession and copies of the
Tenant Leases delivered pursuant to this subsection shall include all
assignments and subleases, if applicable.



  b)   A list of all Contracts including service, vendor, or management
contracts affecting the ownership, operation and management of Property together
with copies of same and (2) copies all warranties and guaranties of any kind
issued in connection with the Improvements, fixtures, equipment, structures or
any other part of the Property and any warranties and guaranties issued on the
repair of such items. Said list and copies must be accompanied by Seller’s
signed certificate that the Contracts listed thereon are all of such Contracts
as of the date thereof. Ten (10) days prior to Closing, Buyer shall provide
notice to Seller as to which of said Contracts that Buyer desires to assume to
the extent the same are transferable.



  (c)   Copies of the most recent tax 2005 statements on the Property, the
Improvements, and the Personal Property. Seller will also provide all
information and documentation in connection with any tax protest, pending
appeals and potential assessments on the Property and specific information on
any Tenants who directly pay taxes on the Property.



  (d)   A schedule (the “Operating Schedule”) reflecting for all of 2004, and
for the current calendar year to date, the amount of: (i) total rents collected
from Tenants for such year; (ii) annual insurance premiums for such year for
fire, extended coverage, workman’s compensation, vandalism, and malicious
mischief, general liability, rents and other forms of insurance shown thereon;
(iii) expenses incurred for such period for water, electricity, natural gas, and
other utility charges; and(iv) ad valorem and business personal property taxes
for the City, County, School District and any other assessing authority;
(v) repairs, maintenance, and all other costs of operating and maintaining the
Property. Said Operating Schedule must be accompanied by Seller’s statement that
said Operating Schedule is true, complete, and correct in all material respects,
to the best knowledge of Seller.



  (e)   income and expense reports relating to the Property for the years
2003-2005 (to date).



  (f)   three(3) year history of the occupancy at the Property.



  (g)   copies of all the insurance certificates in force at the Property.



  (h)   copies of the utility bills for the last 12 months from the Effective
Date;



  (i)   CAM charge pass through billings for each Tenant for the years 2003-2005
and expense stops for such years.



  (j)   Any engineering or other reports in Seller’s possession or readily
available to Seller that describe or otherwise identify the condition of the
parking area, landscaped areas, light poles, sprinkler systems, and all other
areas of the Property, and/or any repairs, upgrades, or improvements that may be
required or needed.



  (k)   Any Tenant’s Certificate(s) of Occupancy for the Improvements and any
amendments thereto that Seller has in its possession.



  (l)   Any and all soil and site assessments and reports, Phase I, II, III or
other environmental or asbestos surveys or reports in Seller’s possession.



  (m)   Any as built plans and specifications, engineering drawings, plans, etc.
of the Improvements in Seller’s possession and copies of all existing surveys of
the Property.



  (n)   Any inspection reports that include any aspect of the Property including
Improvements, fixtures, equipment and all structural aspects of the Property,
engineering or other reports in Seller’s possession that describes, or otherwise
identifies the condition of the roof and other structural components and/or any
repairs, upgrades, or improvements that may be required or needed.



  (o)   intentionally deleted.



  (p)   Tenant ledgers for the past twelve (12) months showing amounts billed,
amounts paid and Tenant payment history.



  (q)   To the extent available, all property operating manuals and documents
including, but limited to: (1) O & M Procedures Manual for hazardous materials;
(2) equipment certifications, including but not limited to sprinklers, alarm
systems, and elevator testing; (3) fire evacuation plans (if required and/or
completed).



  (r)   Copies of all invoices for repair of equipment, fixtures and structural
items in connection with the operation of the Property exceeding $1,500.00 per
invoice for two (2) years preceding the Effective Date.



  (s)   Current inventory of all tangible Personal Property owned by the Seller
and used in connection with the Property operation, if any.



      (t)) The existing survey of the Property, if any (the “Survey”), a current



      preliminary title report or title commitment issued after the
EffectiveDate (the “Title Report”) for the issuance of Title Policy to Buyer
from the Escrow Holder, together with good and legible copies of all documents
constituting exceptions to the title as reflected in the Title Report, to the
extent available ( the Survey, Title Report and documents reflected in the Title
Report ,collectively referred to herein as the “Title Information Documents”)
and a UCC search, at Seller’s expense, prepared by a reporting service and dated
after the Effective Date which identifies documents on file with the Texas
Secretary of State and the State where the Seller is organized and the County
where the Property is located.



  (u)   The Tenants’ files, books and records relating to the ownership and
operation of the Property shall be available for inspection by the Buyer during
ordinary business hours at the Seller’s management office during the Inspection
Period.



  4.1.   Estoppel Certificates.

As a condition precedent to Buyer’s obligation to acquire the Property, Seller
shall obtain and deliver to Buyer, 7 days prior to Closing, estoppel
certificates and subordination, non-disturbance and attornment agreement signed
no earlier than 15 days after the Effective Date, in accordance with their
respective Leases, from Tenants representing eighty-five percent of the square
feet which are leased and occupied by Tenants as of the date this Agreement is
fully executed; including, but not limited to the following Tenants: 1)GSA, 2)
Life Touch and 3) Computer Express. Estoppel certificates shall contain at
minimum: 1) no default exists under the Lease, 2) the amount of rents to be paid
on a monthly basis and that no rents have been paid in advance 3) the amount of
any security deposit 4) the amount of any present abatement of rent or offset
against rent and 5) the expiration date of the Lease and whether there are
renewal options that have been exercised and 6) any material adverse matters in
connection with the applicable Lease. The estoppel certificate form to be
submitted to all Tenants shall be the estoppel certificate form attached hereto
and incorporated herein for all purposes as Exhibit “B”. Buyer shall notify
Seller within three (3) business days of receipt of a copy of the executed
estoppel certificate of its approval or disapproval and the basis of such
disapproval, if disapproved. If Buyer disapproves of an estoppel certificate
because of a material, adverse matter disclosed therein, and Seller is unable to
obtain a reasonably acceptable estoppel certificate prior to the Close of
Escrow, this Agreement shall terminate, Buyer shall be entitled to a refund of
the Deposit, and neither party shall have any further obligation to the other
except Buyer’s indemnification obligations under Paragraph 5.



  5.   Inspections.

Buyer, at its sole expense, shall have the right to conduct feasibility,
environmental, engineering and physical studies or other tests (the
“Inspections”) of the Property at any time during the Inspection Period
(hereinafter defined). Buyer, and its duly authorized agents or representatives
or third parties hired by the Buyer, shall be permitted to enter upon the
Property at all reasonable times during the Inspection Period in order to
conduct engineering studies, soil tests and any other Inspections and/or tests
that Buyer may deem necessary or advisable. Buyer must arrange all Inspections
of the Property with Seller or Seller’s agent at least two (2) business days in
advance of any Inspections. In the event that the review and/or Inspections
conducted pursuant to this paragraph shows any fact, matter or condition to
exist with respect to the Property that is unacceptable to Buyer, in Buyer’s
sole subjective discretion, then Buyer shall be entitled, as its sole and
exclusive remedy, to (1) terminate this Agreement and obtain a refund of the
Deposit, or (2) waive the objection, and close the transaction as otherwise
contemplated herein. Buyer agrees to promptly discharge any liens that may be
imposed against the Property as a result of the Inspections and that are caused
by the Buyer, its agents, representatives or third parties that Buyer hired and
to defend, indemnify and hold Seller harmless from all, claims, suits, losses,
costs, expenses (including without limitation court costs and attorneys’ fees),
liabilities, judgments and damages incurred by Seller as a result of any
Inspections and that are caused by the Buyer, its agents, representatives or
third parties that Buyer hired.



  5.1.   Approval.



  5.1.1.   Buyer shall have thirty (30) days after receipt of all Due Diligence
Items and Title Information Documents (“Inspection Period”)to approve or
disapprove the Property. If Buyer accepts the Property, it shall notify Seller
and Escrow Holder of its approval of the Property in writing within the
Inspection Period. If Buyer does not so notify the Seller of its acceptance of
the Property with the Inspection Period this Agreement and the Escrow shall
thereupon be automatically terminated, the Deposit shall be promptly refunded to
the Buyer without further requirement or written release of Deposit from the
Seller and the parties shall be relieved of any further obligation to each other
with respect to the Property, except as provided in Paragraph 5. The Seller and
Buyer agree to enter into a written acknowledgement indicating the date that the
Inspection Period commences after Seller confirms it has delivered the Due
Diligence Items and Title Information Documents to Buyer and Buyer confirms its
receipt of the same. Should Buyer determine that any Due Diligence Items or
Title Information Documents have not been delivered, it shall promptly notify
the Seller and the Seller shall provide the missing items as soon as reasonably
possible. For each day of delay in the delivery of all of the Due Diligence
Items and Title Information Documents, the Inspection Period will be extended by
the same amount of days; provided that the Inspection Period shall in no event
be extended more than 7 days.



  5.1.2.   Notwithstanding anything to the contrary contained herein, Buyer
hereby agrees that, in the event this Agreement is terminated for any reason,
then Buyer shall promptly and at its sole expense return to Seller all Due
Diligence Items which have been delivered by Seller to Buyer in connection with
the Inspections, along with copies of all reports, drawings, plans, studies,
summaries, surveys, maps and other data prepared by third parties relating to
the Property, subject to restrictions on Buyer’s ability to make any such
materials available to Seller that are imposed in any agreement with a third
party consultant preparing any such reports or materials (“Buyer’s Reports”).
Buyer shall cooperate with Seller at no expense to Buyer in order to obtain a
waiver of any such limitations.



  5.1.3.   Notwithstanding any contrary provision of this Agreement, Buyer
acknowledges that Seller is not representing or warranting that any of the Due
Diligence Items prepared by third parties not affiliated with the Buyer are
accurate or complete, such as the Survey, engineering reports and the like.
Seller advises Buyer to independently verify the facts and conclusions set forth
therein, provided however, Seller warrants that it has no knowledge of any
material errors or misstatements in such information regarding the Property. ,
Buyer, however, does warrant that Due Diligence Items that are prepared by the
Buyer or Buyer’s agents, affiliates or representatives are materially accurate
and complete including any and all Tenant information, income and loss
statements of the Property or operating reports delivered in connection with the
Due Diligence Items. Buyer’s warranty in this paragraph shall survive Closing.



  5.1.4.   In consideration for Buyer undertaking its due diligence, Seller will
not market or show its interest in the Property, to any other person or entity
and will not make, accept, negotiate or otherwise pursue any negotiations for
the disposition of the Property.



  6.   Escrow.



  6.1.   Opening.

Purchase and sale of the Property shall be consummated through an escrow
(“Escrow”) to be opened with Escrow Holder within two (2) business days after
the execution of this Agreement by Seller and Buyer. Escrow shall be deemed to
be opened as of the date fully executed copies (or counterparts) of this
Agreement are delivered to Escrow Holder by Buyer and Seller and the Escrow
Holder has receipted and dated the same in the signature line provided for the
Escrow Holder at the end of the Agreement. (“Opening of Escrow”). This Agreement
shall be considered as the Escrow instructions between the parties, with such
further instructions as Escrow Holder shall require in order to clarify its
duties and responsibilities. If Escrow Holder shall require further Escrow
instructions, Escrow Holder may prepare such instructions on its usual form.
Such further instructions shall be promptly signed by Buyer and Seller and
returned to Escrow Holder within three (3) business days of receipt thereof. In
the event of any conflict between the terms and conditions of this Agreement and
such further instructions, the terms and conditions of this Agreement shall
control.



  6.2.   Close of Escrow.



  6.2.1.   Escrow shall close (“Close of Escrow”) within thirty (30) days after
the expiration of the Inspection Period or the written approval of the Property
by the Buyer, whichever is earlier, unless otherwise extended as provided
herein. Buyer shall have a one-time right to extend the closing (“Closing”) by
thirty (30) days upon payment of an additional deposit of Twenty Five Thousand
($25,000). (“Additional Deposit”) to be placed in escrow with the Escrow Holder;
it being understood that Buyer will not be required to make the Additional
Deposit if the sole reason for the extension is due to Seller requiring
additional time to perform its obligations hereunder. The Additional Deposit
will be non-refundable, except for a Seller default or unless otherwise
refundable to Buyer as provided in this Agreement and will apply to the Purchase
Price at Closing. In the event the Buyer elects to extend the Agreement and
after the Additional Deposit is deposited with the Escrow Holder, the term
Deposit as used herein shall for all purposes include the Additional Deposit,
including but not limited to Buyer’s right to obtain a refund of a Deposit from
the Escrow Holder after a rightful termination of the Agreement. Buyer shall
have the right after giving notice to Seller to assign its rights and
obligations as defined herein, provided Buyer shall remain liable hereunder. The
Closing date may be extended to cure Title Defects, if Seller in good faith and
with due diligence is attempting to cure such Title Defects and the same cannot
be reasonably cured by the Closing date. If Closing is required to be extended
due to a Seller’s need to cure Title Defects that Seller has elected to cure,
then Buyer shall not be obligated to provide the Additional Deposit and Closing
shall occur 7 days after Title Defects have been cured. Notwithstanding any
language to the contrary, if Closing, as so extended, has not been cured 45 days
after the date of the original Closing date due to Seller’s inability to cure
the Title Defects, then Buyer may: 1) waive such Title Defects and proceed with
Closing 5 days thereafter with notice to the Seller of the same or 2) terminate
the Agreement by written notice to the Seller and receive a full refund of the
Deposit (except the independent consideration) and the parties shall have no
further obligation hereunder.

     
6.3.Buyer Required to Deliver.
 

 
     

 
    Buyer shall deliver to Escrow the following:

 
   
6.3.1.
  Within 3 days from the Opening of Escrow, the Deposit;



  6.3.2.   On or before Close of Escrow, the payment required by
Paragraph 2.1.2; provided, however that Buyer shall not be required to deposit
the amount specified in Paragraph 2.1.2 until Buyer has been notified by Escrow
Holder that (i) Seller has delivered to Escrow each of the documents and
instruments to be delivered by Seller in connection with Buyer’s purchase of the
Property, (ii) Title Company has committed to issue and deliver the Title Policy
to Buyer and (iii) the only impediment to Close of Escrow is delivery of such
amount by or on behalf of Buyer;



  6.3.3.   On or before Close of Escrow, such other documents as Title Company
may require from Buyer in order to issue the Title Policy;



  6.3.4.   An original assignment and assumption agreement (the “Assignment and
Assumption Agreement”) duly executed by Seller assigning and conveying to Buyer
all of Seller’s right, title and interest in and to the Leases and the Contracts
wherein Buyer assumes the Contracts it has notified Seller that it desires to
assume post-closing.

 
 
6.4.Seller Required to Deliver.
 
 
On or before Close of Escrow, Seller shall deliver to Escrow the following:



  6.4.1.   A duly executed and acknowledged Special Warranty deed, conveying fee
title to the Property in favor of Buyer (the “ Deed”) made subjected only to
Permitted Exceptions and parties in possession under validly existing Leases. In
the event a lender is involved in the finance of the Property, Seller shall also
include a third party’s vendor’s lien in favor of said lender ;



  6.4.2.   An executed Certificate of Non-Foreign Status and evidence required
by the Escrow Holder to reflect the Seller is authorized to enter into the
transaction;



  6.4.3.   A bill of sale and assignment transferring and assigning the Personal
Property, Leases, security deposits, warranties and guaranties, Permits, and
Contracts that Buyer has agreed to assume in favor of Buyer and duly executed by
Seller; it being understood that Personal Property shall be transferred “AS IS”;



  6.4.4.   Such other documents as Title Company may require from Seller in
order to issue the Title Policy in the form required including tax statements
showing no delinquent taxes on the Property;



  6.4.5.   Tenant Rent Roll current as of the day of Closing certified by the
Seller to be true and correct. ;



  6.4.6.   Seller shall deliver to Buyer all keys to all buildings and other
improvements located on the Property, combinations to any safes thereon, and
security devices therein in Seller’s possession;



  6.4.7.   Seller shall deliver all records and files relating to the management
or operation of the Property, including, without limitation, all insurance
policies, all security contracts, all tenant files (including correspondence),
property tax bills, and all calculations used to prepare statements of rental
increases under the Leases and statements of common area charges, insurance,
property taxes and other charges which are paid by tenants of the Project; and



  6.4.8.   A counterpart original of the Assignment and Assumption Agreement.



  6.4.9.   Seller will deliver possession of the Property to the Buyer upon
Closing and funding of this sale.

     
6.5.Buyer’s Costs.
 

 
     

 
    Buyer shall pay the following:

 
   
6.5.1.
  One-half (1/2) of Escrow Holder’s fees, costs and expenses;



  6.5.2.   Any other expenses agreed to be paid by the Buyer under this
Agreement



  6.5.3.   All other costs customarily borne by purchasers of real property in
Bexar County, Texas;



  6.5.4.   If Buyer elects to obtain additional coverage to the Title Policy,
including the survey deletion coverage or any endorsement, the Buyer shall pay
for the additional cost for such additional coverage.

     
6.6.Seller’s Costs.
 

 
     

 
    Seller shall pay the following:

 
   
6.6.1.
  One-half (1/2) of Escrow Holder’s fees, costs and expenses;



  6.6.2.   The premium for the basic title insurance policy, the cost of
recording the Deed, tax statements or certificates, other recording fees in
connection with Seller’s cure of objections to title and other expenses agreed
to be paid by Seller under this Agreement;



  6.6.3.   If and only if Closing occurs, Seller shall give Buyer a credit in
the amount of $3,000 as a reimbursement for the cost of the Current Survey; and



  6.6.4.   All other costs customarily borne by sellers of real property in
Bexar County, Texas.



  6.7.   Prorations.

Real property taxes, assessments, rents, operating expenses under Contracts
assumed by Buyer and cam charges ( “CAM Charges”) shall be prorated through
Escrow between Buyer and Seller as of Close of Escrow. Rents collected prior of
Close of Escrow shall be prorated through Escrow between Buyer and Seller. Any
Rents collected subsequent to Close of Escrow, the recipient shall promptly
deliver to the other party, not later than five (5) days from receipt thereof, a
check in the amount of the prorated amount due to the other party as of the day
of the Close of Escrow. All rent received shall be allocated to rent due in the
month of Close of Escrow. Rents, operating expenses under Contracts assumed by
the Buyer and Cam Charges shall be approved by Buyer prior to Close of Escrow.
Any delinquent rents collected by Buyer shall be paid to Seller. Seller shall
have the right to pursue any Tenant for delinquent rent, but shall not cause a
Tenant to be delinquent for their current rent or become financially unstable.
If after Close of Escrow either party receives a bill for operating expenses
that should be paid partly or in full by the other party, the party receiving
the bill shall, not later than five (5) days from receipt thereof, send a copy
of the bill together with a proration of the amount due by the other party. The
amount due by the other party shall be paid to the party receiving the bill,
within five (5) days of receipt thereof Tax and assessment prorations shall be
based on the latest available tax bill. If, after Close of Escrow, Buyer
receives any further or supplemental tax bill relating to any period prior to
Close of Escrow, or Seller receives any further or supplemental tax bill
relating to any period after Close of Escrow, the recipient shall promptly
deliver a copy of such tax bill to the other party, and not later than ten
(10) days prior to the delinquency date shown on such tax bill Buyer and Seller
shall deliver to the taxing authority their respective shares of such tax bill,
prorated as of Close of Escrow. Notwithstanding, the foregoing, all utilities
shall be read on the Closing date and Buyer shall arrange for such utilities to
be transferred to the name of the Buyer as of the Closing date, accordingly
there will be no proration of utilities. Seller shall provide Buyer a certified
reconciliation of Cam Charges of Tenants 10 days prior to the Closing date.
Seller will pay to Buyer, in cash, the amount of any Cam Charges, including
insurance and utilities paid to Seller by Tenants of the Property, for the
Closing date and periods subsequent to the Closing date. Any CAM Charges
subsequently received by Buyer which are owing to Seller by Tenants of the
Property for periods prior to the Closing date will be forthwith paid by Buyer
to Seller; provided, however, it will be Seller’s responsibility to collect the
same. Buyer will pay to Seller in cash, the amount of any CAM Charges for the
period before Closing which are paid at year end by any Tenants, when the same
are received. The obligations in this paragraph shall survive Closing.



  6.7.1.   All leasing commissions owing and tenant improvements with respect to
the Property transactions entered into prior to execution of this Agreement
shall be paid by Seller, and Seller shall indemnify and hold Buyer harmless for
Lease commission claims brought against the Property arising therefrom. All
leasing commissions for new Leases and for Lease renewals and expansion options
executed after the date of this Agreement shall be prorated between Buyer and
Seller as their respective periods of ownership bear to the primary term of the
new Lease.



  6.7.2.   Seller agrees to indemnify and hold Buyer harmless of and from any
and all liabilities, claims, demands, suits, and judgments, of any kind or
nature, including court costs and reasonable attorneys’ fees (except those items
which under the terms of this Agreement specifically become the obligation of
Buyer), brought by third parties and based on events occurring on or before the
date of Closing and which are in any way related to the Property, and all
expenses related thereto, including but not limited to court costs and
attorneys’ fees.



  6.7.3.   Buyer agrees to indemnify and hold Seller harmless of and from any
and all liabilities, claims, demands, suits and judgments, of any kind or
nature, including court costs and reasonable attorneys’ fees, brought by third
parties and based on events occurring subsequent to the date of Closing and
which are in any way related to the Property, and all expenses related thereto,
including, but not limited to, court costs and attorneys’ fees.



  6.8.   Determination of Dates of Performance.



  6.8.1.   The Buyer and Seller shall use their reasonable efforts to execute a
schedule which shall state the critical dates of performance and delivery items
required of Seller and Buyer hereunder within 10 days after the Effective Date
hereof in order to define the critical dates of performance of each party and
shall update such schedule when dates can be determined subsequent to the
initial execution of the schedule.



  7.   Representations, Warranties, and Covenants.

Seller hereby represents and warrants as of the date hereof to Buyer as follows
(and for purposes of the following representations, “to the best of Seller’s
actual knowledge” or similar language shall mean the actual knowledge, without
the duty of investigation of Christe Cavaness, Asset Manager of the Property and
Sally Cabreras, Property Manager of the Property):



  7.1.   Seller is a limited partnership duly formed and validly existing under
the laws of the State of Texas. Seller has full power and authority to enter
into this Agreement, to perform this Agreement and to consummate the
transactions contemplated hereby. The execution, delivery and performance of
this Agreement and all documents contemplated hereby by Seller have been duly
and validly authorized by all necessary action on the part of Seller and all
required consents and approvals have been duly obtained and will not result in a
breach of any of the terms or provisions of, or constitute a default under any
indenture, agreement or instrument to which Seller is a party. This Agreement is
a legal, valid and binding obligation of Seller, enforceable against Seller in
accordance with its terms, subject to the effect of applicable bankruptcy,
insolvency, reorganization, arrangement, moratorium or other similar laws
affecting the rights of creditors generally.



  7.2.   Seller has good and indefeasible title to the Property, subject to the
conditions of title. There are no outstanding rights of first refusal, rights of
reverter or option relating to the Property or any interest therein. To Seller’s
knowledge, there are no unrecorded or undisclosed documents or other matters
which affect title to the Property. Subject to the Leases, Seller has enjoyed
the continuous and uninterrupted quiet possession, use and operation of the
Property, without material complaint or objection by any person.



  7.3.   Seller is not a “foreign person” within the meaning of Section 1445(f)
of the Internal Revenue Code of 1986, as amended (the “Code”).



  7.4.   Seller, to the best of its actual knowledge, without further
independent investigation, except as otherwise disclosed to the Buyer in
writing, is not aware of any material physical defects to the Improvements of
the Property;



  7.5.   Seller, to the best of its actual knowledge without further independent
investigation, except as otherwise disclosed to the Buyer in writing, is not
aware of any of the following conditions: 1)pending or threatened litigation,
condemnation or assessment affecting the Property and 2) material environmental
hazards affecting the Property; provided, however, the parties acknowledge that
the Seller, as plaintiff, is currently involved in a lawsuit with prior tenants
that vacated Suite 190 and 200. To the extent the Buyer incurs or suffers any
liability in connection with such lawsuit, Seller shall indemnify and hold Buyer
harmless for any such liability; and this provision shall survive Closing



  7.6.   The warranties in Sections 7.1 through 7.5, shall survive Closing.



  7.7.   Covenants of Seller. Seller hereby covenants as follows:



  7.7.1.   At all times from the date hereof through the date of Closing, Seller
shall cause to be in force fire and extended coverage insurance upon the
Property, and public liability insurance with respect to damage or injury to
persons or property occurring on the Property in at least such amounts as are
maintained by Seller on the date hereof;



  7.7.2.   From the date of execution of this Agreement through the date of
Closing, Seller will not enter into any new lease with respect to the Property,
without Buyer’s prior written consent, which shall not be unreasonably withheld.
Exercise of a renewal option shall be considered a new lease. Any brokerage
commission payable with respect to a new lease shall be prorated between Buyer
and Seller in accordance with their respective periods of ownership as it bears
to the primary term of the new lease. Further, Seller will not modify any
existing Lease covering space in the Property without first obtaining the
written consent of Buyer which shall not be unreasonably withheld. Buyer shall
have five (5) business days in which to approve or disapprove of any new lease
for which it has a right to consent. Failure to respond in writing within said
time period shall be deemed to be consent;



  7.7.3.   From the date of execution of this Agreement through the date of
Closing, Seller shall not sell, assign, or convey any right, title or interest
whatsoever in or to the Property, or create or permit to attach any lien,
security interest, easement, encumbrance, charge, or condition affecting the
Property (other than the Permitted Exceptions) without promptly discharging the
same prior to Closing;



  7.7.4.   Seller shall not, without Buyer’s written approval, (a) amend or
waive any right under any Contracts that will be assumed by the Buyer, or
(b) enter into any agreement of any type affecting the Property that would
survive the Closing Date;



  7.7.5.   Seller shall fully and timely comply with all obligations to be
performed by it under the Leases, the Contracts, and all permits, licenses,
approvals and laws, regulations and orders applicable to the Property.



  7.5   Approval of Property. The consummation of the purchase and sale of the
Property pursuant to this Agreement shall be deemed Buyer’s acknowledgement that
it has had an adequate opportunity to make such legal, factual and other
inspections, inquiries and investigations as it deems necessary, desirable or
appropriate with respect to the Property. Such inspections, inquiries and
investigations of Buyer shall be deemed to include, but shall not be limited to,
any Leases and Contracts pertaining to the Property, the physical components of
all portions of the Property, the physical condition of the Property, such state
of facts as an accurate survey, environmental report and inspection would show,
the present and future zoning ordinance, ordinances, resolutions. Buyer shall
not be entitled to and shall not rely upon, Seller or Seller’s agents with
regard to, and Seller will not make any representation or warranty with respect
to: (i) the quality, nature, adequacy or physical condition of the Property
including, but not limited to, the structural elements, foundation, roof,
appurtenances, access, landscaping, parking facilities, or the electrical,
mechanical, HVAC, plumbing, sewage or utility systems, facilities, or appliances
at the Property, if any; (ii) the quality, nature, adequacy or physical
condition of soils or the existence of ground water at the Property; (iii) the
existence, quality, nature, adequacy or physical condition of any utilities
serving the Property; (iv) the development potential of the Property, its
habitability, merchantability, or the fitness, suitability, or adequacy of the
Property for any particular purpose; (v) the zoning or other legal status of the
Property; (vi) the Property or its operations’ compliance with any applicable
codes, laws, regulations, statutes, ordinances, covenants, conditions or
restrictions of any governmental or quasi-governmental entity or of any other
person or entity; (vii) the quality of any labor or materials relating in any
way to the Property; or (viii) the condition of title to the Property or the
nature, status and extent of any right-of-way, lease, right of redemption,
possession, lien, encumbrance, license, reservation, covenant, condition,
restriction, or any other matter affecting the Property, except as Seller’s
warranties of the same are expressly set forth in this Agreement. EXCEPT AS
EXPRESSLY PROVIDED IN THIS AGREEMENT AND THE DEED, SELLER HAS NOT, DOES NOT, AND
WILL NOT MAKE ANY WARRANTIES OR REPRESENTATIONS WITH RESPECT TO THE PROPERTY AND
SELLER SPECIFICALLY DISCLAIMS ANY OTHER IMPLIED WARRANTIES OR WARRANTIES ARISING
BY OPERATION OF LAW, INCLUDING, BUT IN NO WAY LIMITED TO, ANY WARRANTY OF
CONDITION, MERCHANTABILITY, HABITABILITY, OR FITNESS FOR A PARTICULAR PURPOSE OR
USE. FURTHERMORE, SELLER HAS NOT, DOES NOT, AND WILL NOT MAKE ANY REPRESENTATION
OR WARRANTY WITH REGARD TO COMPLIANCE WITH ANY ENVIRONMENTAL PROTECTION,
POLLUTION, OR LAND USE LAWS, RULES, REGULATIONS, ORDERS, OR REQUIREMENTS
INCLUDING, BUT NOT LIMITED TO, THOSE PERTAINING TO THE HANDLING, GENERATING,
TREATING, STORING OR DISPOSING OF ANY HAZARDOUS WASTE OR SUBSTANCE INCLUDING,
WITHOUT LIMITATION, ASBESTOS, PCB AND RADON. BUYER ACKNOWLEDGES THAT BUYER IS A
SOPHISTICATED BUYER FAMILIAR WITH THIS TYPE OF PROPERTY AND THAT, SUBJECT ONLY
TO THE EXPRESS WARRANTIES SET FORTH IN THIS AGREEMENT AND CLOSING DOCUMENTS,
BUYER WILL BE ACQUIRING THE PROPERTY “AS IS AND WHERE IS, WITH ALL FAULTS,” IN
ITS PRESENT STATE AND CONDITION, SUBJECT ONLY TO NORMAL WEAR AND TEAR AND BUYER
SHALL ASSUME THE RISK THAT ADVERSE MATTERS AND CONDITIONS MAY NOT HAVE BEEN
REVEALED BY BUYER’S INSPECTIONS AND INVESTIGATIONS. BUYER SHALL ALSO ACKNOWLEDGE
AND AGREE THAT THERE ARE NO ORAL AGREEMENTS, WARRANTIES OR REPRESENTATIONS,
COLLATERAL TO OR AFFECTING THE PROPERTY BY SELLER, ANY AGENT OF SELLER OR ANY
THIRD PARTY. THE TERMS AND CONDITIONS OF THIS PARAGRAPH SHALL SURVIVE THE
CLOSING, AND NOT MERGE WITH THE PROVISIONS OF ANY CLOSING DOCUMENTS. SELLER
SHALL NOT BE LIABLE OR BOUND IN ANY MANNER BY ANY ORAL OR WRITTEN STATEMENTS,
REPRESENTATIONS OR INFORMATION PERTAINING TO THE PROPERTY FURNISHED BY ANY REAL
ESTATE BROKER, AGENT, EMPLOYEE, SERVANT OR OTHER PERSON, UNLESS THE SAME ARE
SPECIFICALLY SET FORTH OR REFERRED TO IN THIS AGREEMENT.



  8.   Representations and Warranties of Buyer. Buyer hereby represents and
warrants to Seller as follows:



  8.1.   Buyer is a corporation duly organized and validly existing under the
laws of the State of California. Buyer has full power and authority to enter
into this Agreement, to perform this Agreement and to consummate the
transactions contemplated hereby. The execution, delivery and performance of
this Agreement and all documents contemplated hereby by Buyer have been duly and
validly authorized by all necessary action on the part of Buyer and all required
consents and approvals have been duly obtained and will not result in a breach
of any of the terms or provisions of, or constitute a default under any
indenture, agreement or instrument to which Buyer is a party. This Agreement is
a legal, valid and binding obligation of Buyer, enforceable against Buyer in
accordance with its terms, subject to the effect of applicable bankruptcy,
insolvency, reorganization, arrangement, moratorium or other similar laws
affecting the rights of creditors generally.



  9.   Conditions Precedent to Closing.

The obligations of Buyer pursuant to this Agreement shall, at the option of
Buyer, be subject to the following conditions precedent:



  9.1.   All of the representations, warranties and agreements of Seller set
forth in this Agreement shall be true and correct in all material respects as of
the date hereof and Closing, and Seller shall not have on or prior to closing,
failed to meet, comply with or perform in any material respect any conditions or
agreements on Seller’s part as required by the terms of this Agreement.



  9.2.   There shall be no change in the matters reflected in the Title
Information Documents , and there shall not exist any encumbrance or title
defect affecting the Property not described in the Title Information Documents
except for the Permitted Exceptions or matters to be satisfied at Closing.



  9.3.   Unless Seller receives notice from Buyer at least thirty (30) days
prior to Closing, effective as of Closing, the management agreement affecting
the Property shall be terminated by Seller and any and all termination fees
incurred as a result thereof shall be the sole obligation of Seller.



  9.4.   Seller shall have operated the Property from and after the date hereof
in substantially the same manner as prior thereto.



  9.5.   If any such condition is not fully satisfied by Closing, Buyer shall so
notify Seller and may terminate this Agreement by written notice to Seller
whereupon this Agreement may be canceled, upon return of the Due Diligence
Items, the Deposit shall be paid to Buyer and, thereafter, neither Seller nor
Buyer shall have any continuing obligations hereunder.



  9.6.   If Buyer notifies Seller of a failure to satisfy the conditions
precedent set forth in this paragraph, Seller may, within five (5) days of
receipt of Buyer’s notices agree to satisfy the condition by written notice to
Buyer, and Buyer shall thereupon be obligated to close the transaction provided
Seller so satisfies such condition. If Seller fails to agree to cure or fails to
cure such condition by the Closing date, this Agreement shall be canceled and
the Deposit shall be returned to Buyer and neither party shall have any further
liability hereunder.



  9.7.   Seller agrees to cooperate and execute such documents or instruments as
may be necessary or appropriate to allow Buyer to complete a tax-deferred
exchange pursuant to Section 1031 of the IRS Code and Seller’s cooperation in
such regard, shall be at no additional cost, expense, or liability whatsoever to
Seller, and that no additional delays in the scheduled Close of Escrow are
incurred unless mutually agreed upon by all parties to this Agreement.



  10.   Damage or Destruction Prior to Close of Escrow.

In the event that the Property should be damaged by any casualty prior to the
Close of Escrow, then if the cost of repairing such damage, as estimated by an
architect or contractor retained pursuant to the mutual agreement of the
parties, is:



  10.1.   Less than Two Hundred Fifty Thousand Dollars ($250,000), the Close of
Escrow shall proceed as scheduled and any insurance proceeds shall be
distributed to Buyer to the extent not expended by Seller for restoration;



  •   r if said cost is:



  10.2.   Greater than Two Hundred Fifty Thousand Dollars ($250,000), then
either Seller or Buyer may elect to terminate this Agreement, in which case upon
return of the Due Diligence Items the Deposit shall be returned to Buyer and
neither party shall have any further obligation to the other except for Buyer’s
indemnification obligations under Paragraph 5.



  11.   Eminent Domain.



  11.1.   If, before the Close of Escrow, proceedings are commenced for the
taking by exercise of the power of eminent domain of all or a material part of
the Property which, as reasonably determined by Buyer, would render the Property
unacceptable to Buyer or unsuitable for Buyer’s intended use, Buyer shall have
the right, by giving notice to Seller within thirty (30) days after Seller gives
notice of the commencement of such proceedings to Buyer, to terminate this
Agreement, in which event this Agreement shall terminate, the Deposit shall be
returned to Buyer and neither party shall have any further obligation to the
other except for Buyer’s indemnification under Paragraph 5. If, before the Close
of Escrow, proceedings are commenced for the taking by exercise of the power of
eminent domain of less than such a material part of the Property, or if Buyer
has the right to terminate this Agreement pursuant to the preceding sentence but
Buyer does not exercise such right, then this Agreement shall remain in full
force and effect and, at the Close of Escrow, the condemnation award (or, if not
therefore received, the right to receive such portion of the award) payable on
account of the taking shall be transferred in the same manner as title to the
Property is conveyed. Seller shall give notice to Buyer within three
(3) business days after Seller’s receiving notice of the commencement of any
proceedings for the taking by exercise of the power of eminent domain of all or
any part of the Property.



  12.   Notices.



  12.1.   All notices, demands, or other communications of any type given by any
party hereunder, whether required by this Agreement or in any way related to the
transaction contracted for herein, shall be void and of no effect unless given
in accordance with the provisions of this Paragraph. All notices shall be in
writing and delivered to the person to whom the notice is directed, either in
person, by United States Mail, as a registered or certified item, return receipt
requested or by telecopy or by Federal Express. Notices delivered by mail shall
be deemed given when received. Notices by telecopy or Federal Express shall be
deemed received on the business day following transmission or delivery, as the
case may be. Notices shall be given to the following addresses:

         
Seller: Theresa Hutton
         

 
  Triple Net Properties, LLC

 
  1551 N. Tustin Ave. #200
 
  Santa Ana, CA 92705

 
    (714) 667-8252  
 
  (714) 918-9102 fax
With Required Copy to:
  Joseph J. McQuade, Esq.

 
       
 
  Hirschler Fleischer

 
  701 East Byrd Street
 
  Richmond, VA 23219

 
    (804) 771-9502  
 
  (804) 644-0957 fax Buyer: Adler Realty Investments, Inc.
 

 
  Attn: Michael S. Adler, President

 
  21800 Burbank Blvd., Suite 300
 
  Woodland Hills, CA 91367

 
    (818) 884-2200  
 
  (818) 884-2205 fax
With Required Copy to:
  Sharon Scharff Greenwald, Esq.

 
       
 
  11911 Orsinger Lane
 
  San Antonio, Texas 78230

 
    (210) 694-4371  
 
    (210) 1-866 –466-6432  
 
  sgreenwald@satx.rr.com




  13.   Remedies.



  13.1.   Defaults by Seller. If there is any default by Seller under this
Agreement, following notice to Seller and seven (7) days, during which period
Seller may cure the default, Buyer may, at its option, (a) declare this
Agreement terminated in which case the Deposit shall be returned to Buyer or
(b) treat this Agreement as being in full force and effect and bring an action
against Seller for specific performance.



  13.2.   Defaults by Buyer. If there is any default by Buyer under this
Agreement, following notice to Buyer and seven (7) days, during which period
Buyer may cure the default, then Seller may, as its sole remedy, declare this
Agreement terminated, in which case the Deposit shall be paid to Seller as
liquidated damages and each party shall thereupon be relieved of all further
obligations and liabilities, except any which survive termination. In the event
this Agreement is terminated due to the default of Buyer hereunder, Buyer shall
deliver to Seller, at no cost to Seller, the Due Diligence Items.



  13.3.   ARBITRATION OF DISPUTES. ANY CLAIM, CONTROVERSY OR DISPUTE, WHETHER
SOUNDING IN CONTRACT, STATUTE, TORT, FRAUD, MISREPRESENTATION OR OTHER LEGAL
THEORY, RELATED DIRECTLY OR INDIRECTLY TO THIS AGREEMENT, WHENEVER BROUGHT AND
WHETHER BETWEEN THE PARTIES TO THIS AGREEMENT OR BETWEEN ONE OF THE PARTIES TO
THIS AGREEMENT AND THE EMPLOYEES, AGENTS OR AFFILIATED BUSINESSES OF THE OTHER
PARTY, SHALL BE RESOLVED BY ARBITRATION AS PRESCRIBED IN THIS SECTION. THE
FEDERAL ARBITRATION ACT, 9 U.S.C. §§ 1-15, NOT STATE LAW, SHALL GOVERN THE
ARBITRABILITY OF ALL CLAIMS, AND THE DECISION OF THE ARBITRATOR AS TO
ARBITRABILITY SHALL BE FINAL.

A SINGLE ARBITRATOR WHO IS A RETIRED FEDERAL OR CALIFORNIA JUDGE SHALL CONDUCT
THE ARBITRATION UNDER THE THEN CURRENT RULES OF THE AMERICAN ARBITRATION
ASSOCIATION (THE “AAA”). THE ARBITRATOR SHALL BE SELECTED BY MUTUAL AGREEMENT ON
THE ARBITRATOR WITHIN THIRTY (30) DAYS OF WRITTEN NOTICE BY ONE PARTY TO THE
OTHER INVOKING THIS ARBITRATION PROVISION, IN ACCORDANCE WITH AAA PROCEDURES
FROM A LIST OF QUALIFIED PEOPLE MAINTAINED BY THE AAA. THE ARBITRATION SHALL BE
CONDUCTED IN SANTA ANA, CALIFORNIA AND ALL EXPEDITED PROCEDURES PRESCRIBED BY
THE AAA RULES SHALL APPLY.

THERE SHALL BE NO DISCOVERY OTHER THAN THE EXCHANGE OF INFORMATION WHICH IS
PROVIDED TO THE ARBITRATOR BY THE PARTIES. THE ARBITRATOR SHALL HAVE AUTHORITY
ONLY TO GRANT SPECIFIC PERFORMANCE AND TO ORDER OTHER EQUITABLE RELIEF AND TO
AWARD COMPENSATORY DAMAGES, BUT SHALL NOT HAVE THE AUTHORITY TO AWARD PUNITIVE
DAMAGES OR OTHER NONCOMPENSATORY DAMAGES OR ANY OTHER FORM OF RELIEF. THE
ARBITRATOR SHALL AWARD TO THE PREVAILING PARTY ITS REASONABLE ATTORNEYS’ FEES
AND COSTS AND OTHER EXPENSES INCURRED IN THE ARBITRATION, EXCEPT THE PARTIES
SHALL SHARE EQUALLY THE FEES AND EXPENSES OF THE ARBITRATOR. THE ARBITRATOR’S
DECISION AND AWARD SHALL BE FINAL AND BINDING, AND JUDGMENT ON THE AWARD
RENDERED BY THE ARBITRATOR MAY BE ENTERED IN ANY COURT HAVING JURISDICTION
THEREOF. A LIS PENDENS MAY BE FILED BY EITHER PARTY UNTIL THE ARBITRATION IS
FINALIZED.



  14.   Assignment.

Buyer may assign its rights under this Agreement to an entity in which Buyer has
a significant interest.



  15.   Interpretation and Applicable Law.

This Agreement shall be construed and interpreted in accordance with the laws of
the state in which the Property is located (the “State”). Where required for
proper interpretation, words in the singular shall include the plural; the
masculine gender shall include the neuter and the feminine, and vice versa. The
terms “successors and assigns” shall include the heirs, administrators,
executors, successors, and assigns, as applicable, of any party hereto.



  16.   Amendment.

This Agreement may not be modified or amended, except by an agreement in writing
signed by the parties. The parties may waive any of the conditions contained
herein or any of the obligations of the other party hereunder, but any such
waiver shall be effective only if in writing and signed by the party waiving
such conditions and obligations.



  17.   Attorney’s Fees.

In the event it becomes necessary for either party to file a suit or arbitration
to enforce this Agreement or any provisions contained herein, the prevailing
party shall be entitled to recover, in addition to all other remedies or
damages, reasonable attorneys’ fees and costs of court incurred in such suit or
arbitration.



  18.   Entire Agreement; Survival.

This Agreement (and the items to be furnished in accordance herewith)
constitutes the entire agreement between the parties pertaining to the subject
matter hereof and supersedes all prior and contemporaneous agreements and
understandings of the parties in connection therewith. No representation,
warranty, covenant, agreement, or condition not expressed in this Agreement
shall be binding upon the parties hereto nor affect or be effective to
interpret, change, or restrict the provisions of this Agreement. The obligations
of the parties hereunder and all other provisions of this Agreement shall
survive the Closing., except as expressly limited herein.



  19.   Multiple Originals only; Counterparts.

Numerous Agreements may be executed by the parties hereto. Each such executed
copy shall have the full force and effect of an original executed instrument.
This Agreement may be executed in any number of counterparts, all of which when
taken together shall constitute the entire agreement of the parties.



  20.   Acceptance.

Time is of the essence of this Agreement. The date of execution of this
Agreement shall be the date a fully executed Agreement is receipted by the
Escrow Holder. If the final date of any period falls upon a Saturday, Sunday, or
legal holiday under Federal law, the laws of the State or the laws of the State
of California if it is not the State, then in such event the expiration date of
such period shall be extended to the next day which is not a Saturday, Sunday,
or legal holiday under Federal law, the laws of the State or the State of
California if it is not the State. The use of the term “ business days” in this
Agreement shall mean Monday through Friday and shall exclude weekend days and
days falling on Federal holidays. The term “days” shall mean all days inclusive
of weekends and Federal holidays.



  21.   Real Estate Commission.

Seller and Buyer each represent and warrant to the other that neither Seller nor
Buyer has contracted or entered into any agreement with any real estate broker,
agent, finder or any other party in connection with this transaction, and that
neither party has taken any action which would result in any real estate
broker’s, finder’s or other fees or commissions being due and payable to any
party with respect to the transaction contemplated hereby, except that Seller
has contracted with (a) Transwestern Commercial Services and (b) Triple Net
Properties Realty, Inc. as its brokers and will pay any commission due to said
brokers. Each party hereby indemnifies and agrees to hold the other party
harmless from any loss, liability, damage, cost, or expense (including
reasonable attorneys’ fees) resulting to the other party by reason of a breach
of the representation and warranty made by such party in this paragraph.



  22.   Exchange.

Seller reserves the right to structure the sale of the Property as a like kind
exchange pursuant to Section 1031 of the Code. In such event Seller shall have
the right to assign its interest in this Agreement to a qualified exchange
intermediary of its choosing to effect such exchange. Buyer shall sign a
customary assignment and/or notice of assignment, however, such assignment shall
at no cost or expense to Buyer and shall not otherwise affect the term of this
Agreement.



  23.   Operation of Property.

Seller shall continue to manage and maintain the property in its current
condition and repair until Close of Escrow. Buyer to have the right to contact
and meet with existing Tenants in order to determine their intentions regarding
remaining on the property or moving. Additionally, Buyer to have the right to
approve any new agreement or modification of any existing agreement during due
diligence and escrow period.

24. Lease Guaranty..

At Close of Escrow, Seller shall deposit in an interest-bearing account , the
sum of Four Hundred Forty-Five Thousand Two Hundred Sixty and 68/100 Dollars
($445,260.68) with the Escrow Holder. Two Hundred Forty-Five Thousand Two
Hundred Sixty and 68/Dollars ($245,260.68) of such amount represents
approximately (i) twelve months of rent (at $11,373.92 per month) and
reimbursable expenses (at $5,278.47 per month) for the 13,250 square feet
formerly occupied by the tenant The Pacesetter Corporation (“Pacesetter Space”)
and (ii) twelve months of rent (at $2,708.00 per month) and reimbursable
expenses (at $1,078.80 per month) for the 2,708 square feet formerly occupied by
the tenant Documart (“Documart Space”) (collectively, the “Rent Guaranty
Escrow”). The first month of Rent Guaranty Escrow will be disbursed to the Buyer
at the Close of Escrow and shall be reflected on the settlement statement. All
spaces subject to the Rent Guaranty Escrow and Lease Cost Escrow (defined below)
shall be collectively referred to as the “Guarantied Space”. The amounts
calculated for reimbursable expenses for the Guarantied Space are projections
and not certain. Upon the Buyer’s confirmation of budgeted expenses for the year
2006, the parties agree to either increase or decrease and adjust the Rent
Guaranty Escrow, as the case may be, by the actual amount of reimbursable
expense attributable to the Guarantied Space. Buyer covenants to use
commercially reasonable efforts to lease the Guarantied Space. If at any time a
tenant signs a lease for any portion of the Guarantied Space, upon Buyer
receiving the first month of rent under such lease, it shall provide written
notice to the Escrow Holder to release the portion of the Rent Guaranty Escrow
attributable to such square feet to Seller together with an executed copy of the
lease; provided, if a rental abatement is included in such lease, then
disbursement of the Rent Guaranty Escrow to Seller shall occur no later than the
third month from the execution date of the lease. Said notice shall provide the
exact amount that should be disbursed to Seller and the Escrow Holder may rely
on such amount to make the disbursement to Seller. On the first day of each of
calendar month after the Close of Escrow, Escrow Holder shall disburse to Buyer
from the Rent Guaranty Escrow an amount equal to the rent and reimbursable
expense allocations set forth above for each square foot of the Guarantied Space
which is not subject to a tenant lease. For purposes of determining whether a
lease has been signed with regard to a particular portion of the Guarantied
Space, Escrow Holder shall be required to receive a completely executed copy of
the lease prior to any disbursement to the Seller. In addition to the Rent
Guaranty Escrow, Seller shall pay all broker leasing commissions and tenant
finish out improvement costs in connection with the lease up of the Guarantied
Space (“Lease Cost Escrow”) and shall also escrow the amount of Two Hundred
Thousand Dollars ($200,000) with the Escrow Holder at Closing for such purpose.
On December 31, 2006, the remaining balance of the Rent Guaranty Escrow and the
Lease Cost Escrow shall be disbursed to the Buyer, and no party shall have any
further rights or liabilities relating to the Rent Guaranty Escrow and Lease
Cost Escrow. This section shall survive the Close of Escrow. The Escrow Holder
shall charge $750.00 to administrate this post-closing escrow arrangement and
the parties agree to equally share in this cost.

25.Confidentiality.

Buyer agrees that, prior to the Closing, all Property information received by
Buyer shall be kept confidential as provided in this paragraph. Without the
prior written consent of Seller, prior to the Closing, the Property information
shall not be disclosed by Buyer or its representatives, in any manner
whatsoever, in whole or in part, except (1) to Buyer’s representatives who need
to know the Property information for the purpose of evaluating the Property and
who are informed by the Buyer of the confidential nature of the Property
information and all parties that may be involved with financing the Property for
the Buyer; (2) as may be necessary for Buyer or Buyer’s representatives to
comply with applicable laws, including, without limitation, governmental,
regulatory, disclosure, tax and reporting requirements; to comply with other
requirements and requests of regulatory and supervisory authorities and
self-regulatory organizations having jurisdiction over Buyer or Buyer’s
representatives; to comply with regulatory or judicial processes; or to satisfy
reporting procedures and inquiries of credit rating agencies in accordance with
customary practices of Buyer or its affiliates; and (3) to prospective tenants
of the Property.



  26.   Offer. Buyer’s full execution and delivery to Seller of an original of
this Agreement (“Buyer’s Offer”) shall be deemed revoked at 6 p.m. C.S.T on the
date which is seven (7) business days after the date Buyer’s Offer is received
by Seller if Seller has not delivered this Agreement, fully executed by Seller,
to the Title Company within seven (7) business days after the date Buyer’s Offer
is received by Seller, and in the case of such a revocation of Buyer’s Offer,
the Title Company shall promptly refund to Buyer any and all Earnest Money
deposited with the Title Company.

THE BALANCE OF THIS PAGE IS INTENTIONALLY LEFT BLANK

1

SIGNATURE PAGE FOR

University Heights Business Park
5563 De Zavala Road
San Antonio, Texas



      EXECUTED on this the 4th day of November, 2005.



      SELLER:



      TREIT – University Heights, LP,



      a            Texas limited partnership

          By:   TREIT-University Heights GP, LLC, a

 
            Texas limited liability company,

 
       
 
  its general partner  

 
       
 
  By:   Triple Net Properties, LLC, a
Virginia limited liability company,
its Manager

By:     /s/ JACK R. MAURER      
Name:     JACK R. MAURER     
Title:     EXECUTIVE VICE PRESIDENT     




      EXECUTED on this the 2nd day of November, 2005.

2







      BUYER:

ADLER REALTY INVESTMENTS, INC., a California corporation

      BY:_______/s/ MICHAEL S. ADLER________ _

 
     

 
   
NAME:
ITS:
  MICHAEL S. ADLER
PRESIDENT



      EXECUTED on this the      day of      , 2005.
AN ORIGINAL FULLY EXECUTED AGREEMENT WAS RECEIVED INTO ESCROW THIS      DAY OF
OCTOBER, 2005 BY THE UNDERSIGNED ESCROW HOLDER ( SAID DATE REFERRED TO HEREIN AS
“OPENING OF ESCROW” OR “EFFECTIVE DATE”)

TITLE COMPANY:

CHICAGO TITLE INSURANCE COMPANY

BY:      

NAME:      

TITLE:      

3